  Exhibit 10.4


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
 
12% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 
 
SINCERITY APPLIED MATERIALS HOLDINGS CORP.
 
 
DUE _______, 2018
 
Original Issue Date: _______________, 2017  US$__________
 
 
This 12% Senior Secured Convertible Promissory Note (the “Note”) is one of a
series of duly authorized and issued promissory notes (the “Notes”) of SINCERITY
APPLIED MATERIALS HOLDINGS CORP., a Nevada corporation (the “Company”),
designated as its 12% Senior Secured Convertible Promissory Notes. This Note has
been issued in accordance with exemptions from registration under the Securities
Act pursuant to a Subscription Agreement dated __________, 2017 (the
“Subscription Agreement”) between the Company and the Holder (as defined below).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Subscription Agreement.
 
 
Article I.
 
Section 1.01                                  Principal and Interest.
 
(a) FOR VALUE RECEIVED, the Company hereby promises to pay to the order of
____________________ (together with its/his/her permitted assigns, the
“Holder”), in lawful money of the United States of America and in immediately
available funds the principal sum of Dollars (US$_______) on _______________,
20181 (the “Maturity Date”).
 
(b) The Company further promises to pay interest on the unpaid principal amount
of this Note at a rate per annum equal to twelve percent (12%) which shall be
cumulative and shall be payable in shares of the Company’s Common Stock as of
the day on which the Note is converted (the “Conversion Date”) or in cash on the
Maturity Date. Interest shall accrue from the Original Issue Date through the
date of conversion or maturity as applicable.
 
 
1 Thirteen (13) month anniversary of the date of issuance.
 
{00180970.2 / 4133.003}

 
 
(c) In the event the Holder has not converted this Note into Common Stock prior
to the Maturity Date and the Company is unable to pay the Note in cash, the term
of this Note shall automatically extend for one additional month and shall
automatically extend for additional one month periods in the event that the
Company remains unable to pay this Note in cash on the Maturity Date, as such
may be extended. At least 30 days prior to the Maturity Date, including all
extensions thereof, the Company must give Holder written notice of its ability
to pay this Note in cash, during which period Holder shall retain the right to
convert this Note, including accrued interest due thereon, on the terms set
forth herein. Failure to provide such notice on a timely basis, or otherwise,
shall result in an automatic extension of the Maturity Date.
 
(d) From and after the occurrence of an Event of Default (as defined herein),
the interest rate shall be increased to eighteen percent (18%) per annum. In the
event that such Event of Default is subsequently cured, the adjustment referred
to in the preceding sentence shall cease to be effective as of the date of such
cure; provided, however, that the interest, as calculated at such increased rate
during the continuance of such Event of Default, shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default.
 
Section 1.02                                  Definitions.  For purposes of this
Note, the following terms shall have the following meanings.
 
(a) “Bloomberg” means Bloomberg LP.
 
(b) “Common Stock” means the Company’s common stock, par value $0.001 per share.
 
(c) “Common Stock Equivalents” means securities of the Company or a subsidiary
of the Company which are convertible into or exercisable for shares of Common
Stock.
 
(d) “Exempt Issuance” means shares of Common Stock issued or issuable upon
conversion or exchange of any convertible securities or exercise of any options
or warrants outstanding immediately following the Closing Date; (b) securities
issued or issuable pursuant to an acquisition, joint venture, collaboration,
sponsored research, OEM, marketing, technology license, or similar agreement,
but not including a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; (c) securities issued to financial
institutions or lessors in connection with credit arrangements, equipment
financings, lease arrangements, etc., in the aggregate not exceeding 10% of the
Common Stock then outstanding; (d) securities issued or issuable pursuant to the
acquisition of another entity or business by the Company through a merger,
purchase of substantially all of the assets or other reorganization, but not
including a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities; (e) shares of Common Stock issued or issuable by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock relating to any recapitalization, reclassification or reorganization of
the capital stock of the Company, or any consolidation or merger of the Company
with another corporation, or the sale of all or substantially all of its assets
or other transaction effected in such a way that there is no change of control
of the Company; and (f) issuances of awards under any Company employee benefit
plans.
 
 

 
 
(e) “Majority Holders” means the holders of Notes representing more than 50% of
the aggregate principal amount of the Notes then outstanding.
 
(f) “National Securities Exchange” means the following markets or exchanges on
which the Common Stock may be listed or quoted for trading on the date in
question: the NYSE MKT, LLC, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange.
 
(g) “Post-Acquisition Valuation” means the post-Acquisition, pre-financing
valuation of the Company obtained by multiplying the 50,000,000 shares of Common
Stock assumed to be issued and outstanding immediately following the Acquisition
and the Offering by the lowest price at which Common Stock or Common Stock
equivalents are to be sold in a post-Acquisition financing. By way of example, a
post-Acquisition financing in which Common Stock or Common Stock Equivalents are
sold at $0.30 per share would result in a Post-Acquisition Valuation of
$15,000,000 which represents the number obtained when multiplying 50,000,000 by
$0.30.
 
(h)  “Qualified Financing” means a financing by the Company or a subsidiary of
the Company of at least $20,000,000 involving the sale of Common Stock or Common
Stock Equivalents
 
(i) “Trading Day” means a means any day on which the primary national or
regional stock exchange on which the Common Stock is listed, or if not so
listed, the OTC Bulletin Board or the OTC Markets, if quoted thereon, is open
for the transaction of business.
 
(j) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a National Securities Exchange, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the trading
market on which the Common Stock is then listed or quoted as reported by
Bloomberg (based on a Trading Day from 9:30 a.m. New York City time to 4:00 p.m.
New York City time); (b) if the Common Stock is quoted on any one or more of the
OTC Bulletin Board, or the other OTC markets, including the OTCQX, OTCQB and OTC
Pink Markets or in the “Pink Sheets” published by Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
volume weighted average price of the Common Stock for such date on the OTC
Bulletin Board; (c) if the Common Stock is not then listed or quoted for trading
on the OTC Bulletin Board and if prices for the Common Stock are then reported
on the OTC markets, including the OTCQX, OTCQB and OTC Pink markets, or in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the average of the highest
closing bid and the lowest closing ask price for the Common Stock as reported by
OTC Markets Group; (d) in the event that none of clauses (a), (b), and (c) are
applicable, the fair market value for a share of Common Stock as mutually
determined by the Company and the Majority Holders, or (e) in all other cases,
the fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Majority Holders and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company; provided that in each case where Bloomberg data is being relied upon,
Holder shall provide to the Company a copy of such information for the Company's
records.
 
 

 
 
Section 1.03                                  Optional Conversion.
 
(a) Optional Conversion.  All outstanding principal and accrued interest then
due on this Note shall be convertible at the option of the Holder, in whole or
in part, at any time after the earlier of (i) the completion of a Qualified
Financing, subject to the limitations and qualifications set forth in Section
6.01 (d)(iii) below; or (ii) the one-year anniversary of the Original Issue
Date, into such number of fully paid and non-assessable shares of Common Stock
as is determined by dividing the outstanding principal amount of the Note plus
accrued and unpaid interest due thereon by the QF Based Note Conversion Price
(as defined below) or the VWAP Based Note Conversion Price (as defined below),
as applicable, in effect at the time of conversion.
 
(b) Note Conversion Prices. Subject to Section 6.01(d)(ii) and 6.01(d)(iii)
below, the Note conversion price per share of Common Stock shall be (i) in the
event of the completion of a Qualified Financing prior to the one-year
anniversary of the Original Issue Date, 80% of the lowest price at which Common
Stock or Common Stock Equivalents are sold in the Qualified Financing (the “QF
Based Note Conversion Price”); or (ii) in the event a Qualified Financing is not
completed prior to the one-year anniversary of the Original Issue Date, 80% of
the VWAP for the Common Stock during the ten consecutive Trading Days ending on
the Trading Day immediately prior to the date on which a Notice of Conversion is
received by the Company from the Holder (the “VWAP Based Note Conversion
Price”), subject to a minimum VWAP Based Note Conversion Price of $0.10 per
share (the “Note Floor Price”); provided, however, that the QF Based Note
Conversion Price, the VWAP Based Note Conversion Price, the Note Floor Price and
the rate at which Notes may be converted into shares of Common Stock, shall be
subject to adjustment as provided in Section 6.01 below.
 
(c) Notice of Conversion.  The Holder shall effect conversions by providing the
Company with the form of conversion notice attached hereto as Annex A (a “Notice
of Conversion”).  Each Notice of Conversion shall specify the principal amount
of Notes to be converted and the amount of accrued but unpaid interest to be
converted which shall be the full amount of accrued interest payable with
respect to the amount of principal being converted. To effect conversions the
Holder must surrender the Note(s) being converted. If less than the full
principal amount of a surrendered Note is being converted, a replacement Note
equal in principal amount to the non-converted portion of the surrendered Note
shall be issued to the Holder.
 
(d) Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company shall pay cash equal to such
fraction multiplied by the fair market value of a share of Common Stock as
determined in good faith by the Board of Directors, or round-up to the next
whole number of shares, at the Company’s option. Whether or not fractional
shares would be issuable upon such conversion shall be determined on the basis
of the total amount of principal and accrued interest the Holder is at the time
converting into Common Stock and the aggregate number of shares of Common Stock
issuable upon such conversion.
 
(e) Mechanics of Conversion.
 
 

 
 
i. Issuance of Common Stock upon Conversion.  Not later than five (5) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
issue, or cause to be issued, to the converting Holder, the number of shares of
Common Stock being acquired upon the conversion of Notes, in uncertificated
book-entry form on the stock ledger of the Company’s Common Stock, and shall
send to the registered holder of such shares of Common Stock any notice or
statement required by the Nevada Revised Statutes. All Notes which shall have
been converted as herein provided shall no longer be deemed to be outstanding
and all rights with respect to such Notes shall immediately cease and terminate
at the Conversion Date, except only the right of the holders thereof to receive
shares of Common Stock in exchange therefor as provided herein, and to receive
payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided herein.
 
ii. Obligation Absolute; Damages. To the extent determinable, the Company’s
obligation to issue and deliver the Conversion Shares upon conversion of Notes
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by a Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by such
Holder or any other person of any obligation to the Company; provided, however,
that such delivery shall not operate as a waiver by the Company of any such
action that the Company may have against such Holder.
 
(f) Reservation of Shares Issuable upon Conversion.  The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Notes, free from preemptive rights or any other actual contingent
purchase rights of persons other than Holders of Notes, not less than such
aggregate number of shares of the Common Stock as shall be issuable upon the
conversion of all outstanding Notes. The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue in accordance with the
terms herein, shall be duly authorized, validly issued, fully paid and
nonassessable.
 
Section 1.04                                  Absolute Obligation/Ranking.
 
(a) This Note is a direct debt obligation of the Company. Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.
 
(b) This Note ranks pari passu with all other Notes now or hereafter issued
pursuant to the Subscription Agreement. Except as expressly provided herein, or
unless waived by the Majority Holders, this Note, and all other Notes now or
hereafter issued pursuant to the Subscription Agreement, rank senior to all
existing indebtedness of the Company, and will rank senior to all future
indebtedness of the Company except for trade payables and accrued liabilities
incurred in the ordinary course of business consistent with past practices. The
Company presently has no outstanding debt instruments or notes other than the
Notes and no third party consents to subordinate their outstanding debt are
required.
 
Section 1.05                                  Redemption.  This Note may not be
pre-paid by the Company and may not be redeemed prior to the Maturity Date.
 
 

 
 
Section 1.06                                  
 
Section 1.07                                  Different Denominations; Transfer.
 
(a) This Note is exchangeable for an equal aggregate principal amount of Notes
of different authorized denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration of transfer or
exchange.
 
(b) This Note may be offered, sold, assigned or transferred by the Holder
without the consent of the Company, provided that the provisions of the
Subscription Agreement are complied with in all respects; provided, further that
this Note may not be transferred in increments of less than $10,000 without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, unless the entire principal amount is being transferred.
 
Section 1.08                                  Reliance on Note Register.  Prior
to due presentment to the Company for permitted transfer or payment of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Note Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note is overdue, and neither the Company nor any such agent
shall be affected by notice to the contrary.
 
Section 1.09                                  Paying Agent and
Registrar.  Initially, the Company will act as paying agent and registrar. The
Company may change any paying agent, registrar, or Company-registrar by giving
the Holder not less than ten (10) business days’ written notice of its election
to do so, specifying the name, address, telephone number and facsimile number of
the paying agent or registrar. Upon an assignment of the Note to the Company,
the Company may act as paying agent and registrar without regard to the notice
provision provided above.
 
Section 1.10                                  Investment Representations.  This
Note has been issued subject to certain investment representations of the
original Holder set forth in the Subscription Agreement and may be transferred
or exchanged only in compliance with the Subscription Agreement and applicable
federal and state securities laws and regulations.
 
Section 1.11                                  Security; Other Rights.
 
(a) The obligations of the Company to the Holder under this Note shall be
secured by a perfected first priority security interest in all now owned or
hereafter acquired and owned assets of the Company and its subsidiaries, pari
passu with the other holders of Notes now or hereafter issued pursuant to and
set forth in the Security Agreement dated _______, 2017 (the “Security
Agreement”) among the Company, the Holder and the person appointed by the
purchasers of a majority of the Units sold in the Offering to serve as the
collateral agent thereunder.
 
(b) In addition to the rights and remedies given it by this Note, the Security
Agreement, the Registration Rights Agreement and the Subscription Agreement, the
Holder shall have all those rights and remedies allowed by applicable laws. The
rights and remedies of the Holder are cumulative and recourse to one or more
right or remedy shall not constitute a waiver of the others.
 
 

 
 
Section 1.12                                  Registration.  The Company has
granted to the Holder registration rights with respect to any Common Stock
issuable to Holder upon conversion of principal and interest on this Note as
provided in the Subscription Agreement and Registration Rights Agreement.
 
Article II.
 
Section 2.01                                  Events of Default.  Each of the
following events shall constitute a default under this Note (each an “Event of
Default”):
 
(a) failure by the Company to pay any principal amount or interest when due
hereunder within five (5) business days of the date such payment is due;
 
(b) the Company or any subsidiary of the Company shall: (i) make a general
assignment for the benefit of its creditors; (ii) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(iii) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (iv) file with or otherwise submit to any governmental
authority any petition, answer or other document seeking: (A) reorganization,
(B) an arrangement with creditors or (C) to take advantage of any other present
or future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (v) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any proceeding under any such applicable law, or (vi) be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction;
 
(c) any case, proceeding or other action shall be commenced against the Company
or any subsidiary of the Company for the purpose of effecting, or an order,
judgment or decree shall be entered by any court of competent jurisdiction
approving (in whole or in part) anything specified in Section 2.01(b) hereof, or
any receiver, trustee, assignee, custodian, sequestrator, liquidator or other
official shall be appointed with respect to the Company, or shall be appointed
to take or shall otherwise acquire possession or control of all or a substantial
part of the assets and properties of the Company, and any of the foregoing shall
continue unstayed and in effect for any period of sixty (60) days;
 
(d) any material breach by the Company of any of its material representations or
warranties contained in this Note, the Subscription Agreement or the Security
Agreement which is not cured within ten (10) days after receipt of written
notice thereof;
 
(e) any material default other than a payment default, whether in whole or in
part, shall occur in the due observance or performance of any obligations or
other covenants, terms or provisions to be performed by the Company under this
Note which is not cured within ten (10) days after receipt of written notice
thereof;
 
The cure periods referenced in (d) and (e) above shall not apply to Events of
Default which are not capable of being cured and to negative covenants.
 
(f) any event of default by the Company or any subsidiary under the Security
Agreement shall have occurred and be continuing beyond all grace and/or cure
periods, or the Security Agreement shall fail to remain in full force and effect
prior to payment in full of all amounts payable under this Note or any action
shall be taken by the Company to discontinue, amend, modify or limit the
Security Agreement or assert the invalidity thereof prior to payment in full of
all amounts payable under this Note; or
 
 

 
 
(g) a default under any of the other Notes.
 
Section .02                                  If any Event of Default specified
in Section 2.01(b) or Section 2.01(c) occurs, then the full principal amount of
this Note, together with any other amounts owing in respect thereof, to the date
of the Event of Default, shall become immediately due and payable without any
action on the part of the Holder, and if any other Event of Default occurs, the
full principal amount of this Note, together with any other amounts owing in
respect thereof, to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash. All Notes for which the full
amount hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company. The Holder need not provide, and
the Company hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
 
Article III.
 
Section 3.01                                  Negative Covenants.  So long as
this Note and any other Notes shall remain in effect and until any outstanding
principal and interest and all fees and all other expenses or amounts payable
under this Note and the Subscription Agreement have been paid in full, unless
the Majority Holders shall otherwise consent in writing (such consent not to be
unreasonably withheld), the Company shall not:
 
(a) Senior or Pari Passu Indebtedness.  Incur, create, assume, guaranty or
permit to exist any indebtedness that ranks senior in priority to, or pari passu
with, the obligations under this Note and the Subscription Agreement (other than
trade payables and accrued liabilities incurred in the ordinary course of
business consistent with past practices).
 
(b) Liens.  Create, incur, assume or permit to exist any lien on any Collateral
(as such term is defined in the Security Agreement) now owned or hereafter
acquired and owned by it or on any income or revenues or rights in respect
thereof, except:
 
(i) liens on Collateral of the Company existing on the date hereof and set forth
on Schedule A attached hereto, provided that such liens shall secure only those
obligations which they secure on the date hereof;
 
(ii) any lien created under this Note or the Security Agreement;
 
(iii) any lien existing on any Collateral prior to the acquisition thereof by
the Company, provided that
 
1)
such lien is not created in contemplation of or in connection with such
acquisition and
 
2)
such lien does not apply to any other property or assets of the Company;
 
 

 
 
(iv) liens for taxes, assessments and governmental charges; and
 
(v) liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award.
 
(c) Dividends and Distributions.  Declare or pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any shares of its capital stock or directly or indirectly redeem, purchase,
retire or otherwise acquire for value any shares of any class of its capital
stock or set aside any amount for any such purpose.
 
(d) Limitation on Certain Payments and Prepayments.
 
(i) Pay in cash any amount in respect of any indebtedness or preferred stock
that may at the obligor’s option be paid in kind or in other securities; or
 
(ii) Optionally prepay, repurchase or redeem or otherwise defease or segregate
funds with respect to any indebtedness of the Company, other than indebtedness
under this Note or the Subscription Agreement. For avoidance of doubt, nothing
in the Section shall be deemed to prevent or limit the Company from paying
accounts payable and accrued liabilities.
 
(e) Amendments. Amend, modify or limit any terms of this Note or the Security
Agreement or assert the invalidity of this Note or the Security Agreement.
 
 
Article IV.
 
Section 3.01                                  Representations of the
Company.  All of the representations and warranties of the Company contained in
the Subscription Agreement to which the Company is a party are incorporated by
reference herein.
 
Section 3.02                                  Representations of the
Holder.  All of the representations and warranties of the Holder contained in
the Subscription Agreement to which the Holder is a party are incorporated by
reference herein.
 
 
Article V.
 
Section 4.01                                  Registration Rights.  The Holder
shall have registration rights with respect to the Conversion Shares as set
forth in the Registration Rights Agreement.
 
 
Article VI.
 
Section 5.01                                  Certain Adjustments.
 
(a) Subdivision or Combination of Stock.  If, at any time while this Note is
outstanding the Company shall subdivide (whether by way of stock dividend, stock
split or otherwise) its outstanding shares of Common Stock into a greater number
of shares, the QF Based Note Conversion Price, if then established, and Note
Floor Price in effect immediately prior to such subdivision shall be
proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the QF Based Note Conversion Price, if then established, and Note Floor Price in
effect immediately prior to such combination shall be proportionately increased.
The QF Based Note Conversion Price and Note Floor Price, as so adjusted, shall
be readjusted in the same manner upon the happening of any successive event or
events described in this Section 6.01(a). Simultaneously with any adjustment to
the QF Based Note Conversion Price, the number of Conversion Shares which may be
acquired upon conversion of this Note shall be increased or decreased
proportionally.
 
 

 
 
(b) Dividends in Stock, Property, Reclassification. If, at any time while the
Notes are outstanding, the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the conversion of the Notes) shall
have received or become entitled to receive, without payment therefore:
 
(i) any Common Stock Equivalents, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution, or
 
(ii) additional stock or other securities or property (other than cash) by way
of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustment in respect of which shall be covered by the terms of Section
6.01(a) above),
 
then and in each such case, the QF Based Note Conversion Price shall be adjusted
proportionately, and the Holder hereof shall, upon the conversion of the Notes,
be entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property that such Holder
would hold on the date of such exercise had such Holder been the holder of
record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property. The QF Based Note Conversion Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 601(b).
 
(c) Reorganization, Reclassification, Consolidation, Merger or Sale. At any time
while this Note is outstanding, if any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another Company, or the sale of all or substantially
all of its assets or other transaction shall be effected in such a way that
holders of Common Stock shall be entitled to receive stock, securities or other
assets or property (an “Organic Change”), then lawful and adequate provisions
shall be made by the Company whereby the Holder shall thereafter have the right
to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the conversion
of the Note) such shares of stock, securities or other assets or property as may
be issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock
immediately theretofore purchasable and receivable assuming the full conversion
of the Note. In the event of any Organic Change, appropriate provision shall be
made by the Company with respect to the rights and interests of the Holder to
the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Note Conversion Price) shall thereafter be applicable, in
relation to any shares of stock, securities or assets thereafter deliverable
upon the conversion thereof. To the extent necessary to effect the foregoing
provisions, the successor Company (if other than the Company) resulting from
such consolidation or merger or the Company purchasing such assets shall assume
by written instrument executed and mailed or delivered to the Holder at the last
address of the Holder appearing on the books of the Company, the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to
purchase. If there is an Organic Change, then the Company shall cause to be
mailed to the Holder at its last address as it shall appear on the books and
records of the Company, at least ten (10) calendar days before the effective
date of the Organic Change, a notice stating the date on which such Organic
Change is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares for securities, cash, or other property delivered upon
such Organic Change; provided, that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder is entitled
to convert the Holder’s Note during the 10-day period commencing on the date of
such notice to the effective date of the event triggering such notice to the
extent that an optional conversion right is then available. In any event, the
successor Company (if other than the Company) resulting from such consolidation
or merger or the Company purchasing such assets shall be deemed to assume such
obligation to deliver to the Holder such shares of stock, securities or assets
even in the absence of a written instrument assuming such obligation to the
extent such assumption occurs by operation of law.
 
 

 
 
(d) Sale of Sale of Common Stock or Common Stock Equivalents at Valuation of
Less Than $15,000,000.
 
(i) Except as otherwise provided in Section 6.01(d)(iii) below, in the event the
Company or a subsidiary of the Company shall issue or sell Common Stock or
Common Stock Equivalents, within one year of the Original Issue Date of this
Note, in a Qualified Financing, at a price per share reflecting a
Post-Acquisition Valuation of less than $15,000,000, the QF Based Note
Conversion Price and the number of Conversion Shares that can be acquired upon
conversion of this Note shall be adjusted proportionally. By way of example, if
the Company or a subsidiary of the Company completes a Qualified Financing
within one year of the Original Issue Date of this Note reflecting a
Post-Acquisition Valuation of $12,000,000, (i.e. at a valuation equal to 80% of
$15,000,000), the number of shares of Common Stock issuable upon conversion of
this Note shall be increased by dividing the number of shares of Common Stock
issuable immediately prior to such Qualified Financing by .8 (which is the
number obtained by dividing 12,000,000 by 15,000,000) and the QF Based Note
Conversion Price at which each share of Common Stock may be purchased upon
conversion of this Note shall be reduced by multiplying the price otherwise in
effect as the result of such Qualified Financing (80% of the lowest price at
which Common Stock or Common Stock Equivalents are sold in such Qualified
Financing) by 80%. This would result in a QF Based Note Conversion Price equal
to 64% of the lowest price at which Common Stock or Common Stock Equivalents are
sold in the Qualified Financing.
 
(ii) In the event the Company or a subsidiary of the Company does not complete a
Qualified Financing within one year of the Original Issue Date of this Note such
that this Note becomes exercisable at a price per share equal to 80% of the VWAP
of the Common Stock as provided herein, and the Company or a subsidiary of the
Company thereafter, while this Note remains outstanding, completes a Qualified
Financing or other financing at a price per share reflecting a Post-Acquisition
Valuation of less than $15,000,000, the VWAP Based Note Conversion Price then in
effect and the number of Conversion Shares to be obtained upon conversion of
this Note shall be adjusted proportionally. By way of example, if the Company or
a subsidiary of the Company completes a Qualified Financing or other financing,
one year or more after the Original Issue Date of this Note, reflecting a
Post-Acquisition Valuation of $12,000,000 (i.e. at a valuation equal to 80% of
$15,000,000), the number of Conversion Shares issuable upon conversion of this
Note shall be increased by dividing the number of shares issuable upon
conversion of this Note immediately prior to such Qualified Financing or other
financing by .8 (which is the number obtained by dividing 12,000,000 by
15,00,000) and the VWAP % used to determine the VWAP Based Note Conversion Price
under this Note shall be reduced by multiplying the VWAP % in effect immediately
prior to such Qualified Financing or other financing by 80%. Accordingly, if
immediately prior to such Qualified Financing or other financing, this Note is
convertible at a price per share equal to 80% of the VWAP, this Note would
thereafter be exercisable at a price per share equal to 64% of the VWAP. In the
event the Company or a subsidiary of the Company shall thereafter, while this
Note remains outstanding, complete one or more additional Qualified Financings
or other financings at a valuation lower than a valuation which previously
triggered a VWAP and related share amount adjustment, the number of shares
issuable upon conversion of this Note and the VWAP % used to determine the VWAP
Based Note Conversion Price under this Note would be further adjusted
proportionately, in the same manner as provided above.
 
 
 

 
 
(iii) Notwithstanding Sections 6.01(d)(i)and(ii) above, in the event the Company
or a subsidiary of the Company shall complete a financing involving the sale of
Common Stock or Common Stock Equivalents in an amount of less than $20,000,000
(a “Non-Qualified Financing”) at a Post-Acquisition Valuation of less than
$15,000,000 within one year of the Original Issue Date of this Note and prior to
a Qualified Financing, this Note shall become immediately convertible at a VWAP
based price per share under the same terms and conditions set forth in Section
6.01(d)(ii) above, including those relating to a proportional reduction to the
VWAP % and an increase in the number of shares issuable upon conversion of this
Note. Any subsequent Non-Qualified Financings or Qualified Financings taking
place while this Note remains outstanding shall be treated in the same manner as
set forth in the last sentence of Section 6(d)(ii) above. By way of example, if
the Company or a subsidiary of the Company completes a Non-Qualified Financing
within one year of the Effective Date of this Note at a Post-Acquisition
Valuation of $12,000,000 (ie. at a valuation equal to 80% of $15,000,000) prior
to a Qualified Financing, this Note shall become immediately convertible at a
price per share equal to 64%(80% multiplied by 80%) of the VWAP and the number
of shares issuable upon conversion of this Note shall be increased by dividing
the number of shares issuable upon conversion of this Note immediately prior to
such Non-Qualified Financing by .8 (which is the number obtained by dividing
12,000,000 by 15,000,000).
 
(iv) Exempt Issuances will not trigger any adjustments under this Section
6.01(d).
 
(e) Adjustment to QF Based Note Conversion Price Resulting from Certain Equity
Sales. If the Company, at any time while this Note is outstanding, and the QF
Based Note Conversion Price has been established, shall sell or grant any option
to purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents, at an effective price
per share less than the QF Based Note Conversion Price then in effect (such
lower price, the “New Issuance Price” and such issuances collectively, a
“Dilutive Issuance” (it being understood and agreed that if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the QF Based Note Conversion Price, such issuance shall be deemed to have
occurred for less than the QF Based Note Conversion Price on such date of the
Dilutive Issuance at such effective price) then simultaneously with consummation
of each Dilutive Issuance the QF Based Note Conversion Price shall be reduced to
an amount equal to the New Issuance Price (the “Adjusted Price”); (subject to
adjustment for stock splits, reverse splits and similar capital adjustments).
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. Notwithstanding the foregoing, no adjustment shall be
made, paid or issued under this Section 6.01(e) in the case of an Exempt
Issuance.
 
 
 

 
 
(f) Certain Events. If any event occurs as to which the other provisions of this
Section 6.01 are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Note in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Note in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section
6.01(f) will increase the applicable conversion price or decrease the number of
Conversion Shares as otherwise determined pursuant to this Section 6.01 and
elsewhere in the Note.
 
(g) Adjustment to VWAP Based Note Conversion Price.  The calculation of the VWAP
Based Note Conversion Price shall be adjusted consistent with the provision of
this Section 6.01 should any of the events described in this Section 6.01 take
place during the pricing period for the determination of the VWAP Based
Conversion Price.
 
 
Article VII.
 
Section 6.01                                  Notice.  All notice and other
communications hereunder which are required or permitted under this Note will be
in writing and shall be deemed effectively given to a party by (a) the date of
transmission if sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment if such notice or communication is delivered prior to
5:00 P.M., New York City time, on a business day, or the next business day after
the date of transmission, if such notice or communication is delivered on a day
that is not a business day or later than 5:00 P.M., New York City time, on any
business day; (b) seven days after deposit with the United States Post Office,
by certified mail, return receipt requested, first-class mail, postage prepaid;
(c) on the date delivered, if delivered by hand or by messenger or overnight
courier, addressee signature required (costs prepaid), to the addresses below or
at such other address and/or to such other persons as shall have been furnished
by the parties:
 
If to the Company:
 
Sincerity Applied Materials Holdings Corp.
P.O. Box 374
100 Toorak Road
South Yarra VIC 3141
Attn: Mr. Zhang Yiwen, CEO
Email: james@sincerityplastics.com
 
With a copy to (which shall not constitute notice):
CKR Law, LLP
1330 Avenue of the Americas, 14th Floor
New York, NY 10019
Attention:  Scott Rapfogel, Esq.
Telephone:  212.259.7300
 
If to the Holder:
To the Holder’s address set forth on the Omnibus Signature Page to the
Subscription Agreement

 
 

 
 

Section 6.02                                  Governing Law; Jurisdiction.  All
questions concerning the construction, validity, enforcement and interpretation
of this Note shall be governed by and construed and enforced in accordance with
the internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that any legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
may be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Note), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing herein shall
affect the right of the Holder to commence legal proceedings or otherwise
proceed against the Company in any other jurisdiction.
 
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
 
Section 6.03                                  Severability.  The invalidity of
any of the provisions of this Note shall not invalidate or otherwise affect any
of the other provisions of this Note, which shall remain in full force and
effect.
 
Section 6.04                                  Entire Agreement and
Amendments.  This Note together with the Subscription Agreement and Security
Agreement represents the entire agreement between the parties hereto with
respect to the subject matter hereof and there are no representations,
warranties or commitments, except as set forth herein. This Note may be amended
only by an instrument in writing executed by the Company and the Majority
Holders.
 
Section 6.05                                  Cancellation.  After all
principal, accrued interest and other amounts at any time owed on this Note has
been paid in full, this Note shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be reissued.
 
Section 6.06                                  Construction; Headings.  The
headings of this Note are for convenience of reference and shall not form part
of, or affect the interpretation of, this Note.
 
Section 6.07                                  Payment of Collection, Enforcement
and Other Costs.  If (a) this Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Holder otherwise takes action to collect amounts due under
this Note or to enforce the provisions of this Note or (b) there occurs any
bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors’ rights and involving a claim under this Note, then
the Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys’ fees
and disbursements.
 
 

 
 
Section 6.08                                  The Company hereby covenants and
agrees that the Company will not, by amendment of its Certificate of
Corporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon satisfaction of this Note above the
price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the satisfaction of this Note.
 
 
 

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 
SINCERITY APPLIED MATERIALS HOLDINGS CORP.
 
By:                                                            
Name:  
Title:  
 
 
 
 
 
 
 
 

 

 
ANNEX A
 
NOTICE OF CONVERSION
 
(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT
 
12% SENIOR SECURED CONVERTIBLE NOTES
 
The undersigned hereby elects to convert the amount of principal and accrued
interest indicated below due on the 12% Senior Secured Convertible Note(s) of
SINCERITY APPLIED MATERIALS HOLDINGS CORP., a Nevada corporation (the “Company”)
accompanying this Notice of Conversion, according to the conditions hereof, as
of the date written below.  If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
documents and opinions as may be required by the Company.  No fee will be
charged to the Holders for any conversion, except for any such transfer taxes.
 
Conversion calculations:
 
Delivery Date of Notice of Conversion:    

Applicable Conversion
Price:                                                                                                                                      
Principal Amount of Notes to be Converted:     

Amount of Accrued but Unpaid
Interest on the Notes to be Converted:                

Number of Shares of Common Stock to be Issued:                     

Name in Which Shares of Common Stock are to be
Issued:                            

 
[HOLDER]
 
 
 
 
 
__________________________________ 
 
Name:  
 
Title:  
 
Address:                                                       
 
 
 
 

 
 
 
